Title: From George Washington to Brigadier General Casimir Pulaski, 3 March 1778
From: Washington, George
To: Pulaski, Casimir



Sir
Head Quarters [Valley Forge] 3d March 1778.

I have received your favor of the 28th Ulto informing me that you were proceeding with a part of Blands Regiment to join General Wayne; you will have received my instructions relative to the Service which you are to render.
Your intention to resign is founded on reasons which I presume make you think the measure necessary—I can only say therefore that it will always give me pleasure to bear testimony of the Zeal and Bravery which you have displayed on every occasion.
Proper measures are taking for completing the Cavalry and I have no doubt of its being on a respectable footing by the opening of the Campaign. I am Sir &c.
